NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

CESAR A. CONTRERAS,                )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-3317
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 6, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Lee County; Joseph C. Fuller, Jr.,
Judge.

Cesar A. Contreras, pro se.


PER CURIAM.

             Affirmed. See Boler v. State, 678 So. 2d 319 (Fla. 1996); State v.

Enmund, 476 So. 2d 165 (Fla. 1985); Coughlin v. State, 932 So. 2d 1224 (Fla. 2d DCA

2006) (en banc); Shortridge v. State, 884 So. 2d 321 (Fla. 2d DCA 2004); Davis v.

State, 590 So. 2d 1071 (Fla. 2d DCA 1991).



SILBERMAN, VILLANTI, and ATKINSON, JJ., Concur.